The Honorable Roger L. Rorie State Representative P.O. Box 136 Fox, AR 72051-0136
Dear Representative Rorie:
This is in response to your request for an opinion regarding the authority of constables. Your specific question is set out below:
  Can a constable ever make a warrantless arrest or issue a traffic citation outside of his township when he is not in fresh pursuit?
You state that your question has arisen because constables have asserted that they have jurisdiction in any adjoining township when there is not a constable for that township.
It is my opinion that the answer to your question is "no."
This question was sufficiently addressed in Op. Att'y Gen. Nos.91-394 and 89-197, copies of which are enclosed. Specifically, it was concluded in those opinions that, based upon A.C.A. §16-19-301(a) (1987), constables have the duty to suppress riots, affrays, fights, and unlawful assemblies, and shall make arrests for such breaches of the peace. Subsection (b) of § 16-19-301
authorizes constables, in their township, to arrest individuals who commit misdemeanors in their presence. See also Creditv. State, 25 Ark. App. 209, 758 S.W.2d 10 (1988).
Additionally, with regard to warrantless arrests based upon probable cause, the authority of a constable to arrest is not statewide. Rather, with the exception of "fresh pursuit," A.C.A. § 16-19-301(d) makes reference to the constable's "township." Likewise, § 16-19-301(a) refers to each constable being a conservator of the peace "in his township," and § 16-19-301(b) and (e) refer to the constable arresting offenders for offenses committed "in his township." Accordingly, it was concluded that constables are limited in their authority to their respective townships in which they were elected to serve.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General
SLD:cyh